                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiffs,                                 8:07CR397

        vs.
                                                                    ORDER
DANA ADVIENTO,

                      Defendants.


       This matter is before the Court on Defendant’s Unopposed Motion for Sentence

Reduction Pursuant to the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018).

ECF No. 138. Under the First Step Act, Defendant’s mandatory-minimum term of

imprisonment and his imprisonment range under the advisory United States Sentencing

Guidelines is 151 to 188 months. Defendant has already served at least 151 months.

       The Court previously denied Defendant’s request to appoint counsel to pursue a

reduction of his sentence under the First Step Act. However, since the Court issued its

order, the parties have stipulated that the Court, without further hearing, should reduce

Defendant’s sentence to time-served with three years of supervised release to follow,

subject to the current standard terms and conditions of supervised release. ECF No. 139.

Upon review of the record and consideration of the 18 U.S.C. § 3553(a) sentencing

factors, the Court will vacate its prior Order and grant the stipulated reduction request for

a sentence of time-served. Accordingly,

       IT IS ORDERED:
1.    Defendant’s Unopposed Motion for Sentence Reduction Pursuant to the

      First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018). ECF No. 138,

      is granted;

2.    The Court’s Memorandum and Order dated January 16, 2019, ECF No.

      121, is vacated;

3.    The 2019 First Step Act Retroactive Sentencing Worksheet, ECF No. 136,

      is adopted without change;

4.    The parties’ Stipulation, ECF No. 139, is approved;

5.    Defendant’s sentence is reduced to time-served with three years of

      supervised release to follow;

6.    An amended judgment will be entered; and

7.    The Clerk of Court is directed to provide the United States Marshal with a

      certified copy of this Order.



Dated this 21st day of February 2019.


                                          BY THE COURT:

                                          s/Laurie Smith Camp
                                          Senior United States District Judge




                                      2
